Citation Nr: 0001241	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-45 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ankle sprain.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for bilateral knee pain 
due to undiagnosed illness.

4.  Entitlement to service connection for bilateral shoulder 
pain due to undiagnosed illness.

5.  Entitlement to service connection for fatigue due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to 
October 1993, to include service in the Southwest Asia 
theater of operations.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal was docketed at the Board in 1996.

The first two issues listed on the title page will be 
addressed in the decision below.  The final three issues will 
be addressed in a remand appearing at the end of the 
decision.


FINDING OF FACT

The claims for service connection for right ankle sprain and 
residuals of pneumonia are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for right ankle sprain and 
residuals of pneumonia are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Right Ankle Sprain

II.  Residuals of Pneumonia

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I and II 
are, in either instance, well grounded.

Concerning his claim for service connection for right ankle 
sprain, the veteran asserts that he sprained such ankle in 
service and that the ankle "still bothers" him.  He contends, 
in substance, that he has chronic sprain involving his right 
ankle which is of service origin.  In this regard, service 
medical records reflect that in March 1993 the veteran 
presented in the aftermath of having injured his right ankle 
in an athletic mishap.  Pertinent X-ray examination was 
negative for a fracture and findings on physical examination 
included joint fluid and tenderness.  The related assessment 
implicated Grade II inversion right ankle sprain.  When the 
veteran next presented the following month, he indicated that 
his right ankle felt "very good".  Three months later, when 
he was examined for service separation purposes in July 1993, 
his Grade II right ankle sprain was characterized as having 
achieved a "good resolution".  Subsequent to service, when he 
was examined by VA in March 1996, the veteran alluded to 
having sprained his right ankle in an athletic mishap in 
service.  Though he related that he had "recovered" from such 
injury, he indicated that his right ankle was not as 
maneuverable as the left.  On physical examination, his right 
ankle was free of tenderness as well as swelling.  The 
related examination assessment implicated past right ankle 
injury "with mild sequelae as described."  

In considering the veteran's claim for service connection for 
right ankle sprain, the Board is obliged to observe that, 
notwithstanding the documented inservice sprain involving 
such joint, the veteran, whose March 1993 inservice right 
ankle sprain is shown to have 'resol[ved]' several months 
later, is not shown to have right ankle sprain of chronic 
derivation currently.  The Board would emphasize that the 
presence of chronic disability/pathology is prerequisite to 
any favorable claim for service connection therefor.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
evidence of chronic right ankle sprain currently, a plausible 
claim for service connection for right ankle sprain is not 
presented.  Therefore, such claim is, as was determined by 
the RO, not well grounded.  38 U.S.C.A. § 5107(a).

Regarding his claim for service connection for residuals of 
pneumonia, the veteran asserts that he experienced a bout of 
pneumonia in service and indicates that he fears its 
recurrence during cold weather.  In this regard, service 
medical records reflect that in October 1992 the veteran 
presented with a "productive cough" of nearly three weeks' 
duration.  Findings on examination included bilateral 
rhonchi, unrelieved by coughing.  The assessment was 
bronchitis versus early pneumonia; treatment included the 
prescription of an antibiotic.  On the veteran's re-
presentation two days later, some "improvement" was noted; 
the assessment, following physical examination, was rule out 
pneumonia.  When the veteran was examined for service 
separation purposes in July 1993, a chest X-ray examination 
was interpreted as having been normal; his lungs and chest 
were clinically evaluated as normal.  Subsequent to service, 
when examined by VA in March 1996, the veteran indicated that 
he had experienced 'walking pneumonia' in service, from which 
he had recovered "complete[ly]".  Examination of the 
veteran's lungs revealed no rales, rhonchi or what is 
described as "other abnormalities"; the pertinent examination 
diagnosis was "possible pneumonia" in the past, "no 
sequelae".  Most recently, pulmonary function testing 
administered the veteran by VA in September 1997 was 
interpreted as having been normal.  

In considering his claim for service connection for residuals 
of pneumonia, the Board must emphasize the salient 
consideration that, even if the veteran did in fact 
experience clinical pneumonia (which is by no means certain) 
in service, he is not shown, based on his examination by VA 
in March 1996 as well as pulmonary function testing 
administered him by VA the following year, to have any 
present residuals thereof.  Given such consideration, then, a 
plausible claim for service connection for residuals of 
pneumonia is not presented, see Brammer, supra, and, 
consequently, such claim is, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a).  

Finally, as pertinent to either of the claims addressed 
above, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which service connection is claimed, to inform 
the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for right ankle sprain and 
residuals of pneumonia is, in each instance, denied.


REMAND

The veteran contends, relative to each of the three 
disabilities included in the final three issues listed on the 
title page for which service connection is sought, that he 
presently has these disabilities and that they are, moreover, 
traceable, in each instance, to the period in which he was 
stationed overseas during the Persian Gulf War.  In this 
regard, he elaborates that each of the three claimed 
disabilities "started in [Operation] Desert Storm" in 1991 
and have thereafter continued, in each instance, to have 
worsened.  

Concerning the veteran's claim for service connection for 
bilateral knee pain due to undiagnosed illness, when he was 
seen in February 1996 by Mark A. Kelley, M.D., the veteran 
related that he had experienced left knee pain on an 
intermittent basis for "about a year and a half" which he 
associated with inservice physical activities.  Findings on 
physical examination included pain in the left knee, and the 
impression was "[l]ikely osteochondritis" involving the left 
knee, for which arthroscopic surgery was recommended.  
Although the veteran was assessed, when he was examined by VA 
in March 1996, as having osteochondritis of the left knee 
(and aching involving the right), the Board is of the opinion 
that pertinent examination by VA, to ascertain whether the 
veteran has any currently ascertained pathology or disability 
relative to either knee, would be helpful before further 
appellate action ensues.  The same is, therefore, specified 
below.

Regarding his claim for service connection for bilateral 
shoulder pain due to undiagnosed illness, when the veteran 
was examined by VA in March 1996, he asserted that his 
"shoulders...ache all the time".  Although physical examination 
of his shoulders was negative for any positive findings and 
the pertinent examination diagnosis was "aching" involving 
the "shoulders for reasons not apparent", the Board is of the 
opinion that pertinent examination by VA, to ascertain 
whether the veteran has any currently ascertained pathology 
or disability involving either shoulder, would be helpful 
before further appellate action ensues.  

With respect the veteran's claim for fatigue due to 
undiagnosed illness, when he was examined by VA in March 
1996, he indicated that he felt "fatigued" on a day-long 
basis and that he did not feel 'ambitious'.  The pertinent 
examination diagnosis was fatigue 'for reasons not apparent'.  
When he was psychiatrically examined by VA in September 1997, 
he was of the view that his fatigue ("low energy") might be 
related to problems including that involving his left knee.  
Although it appears that the veteran may in fact presently 
suffer from fatigue, the Board is of the opinion that 
pertinent examination by VA to verify the same and, if so, to 
elicit further opinion as to the likely etiology thereof, 
would be helpful before a related appellate determination is 
made.  Accordingly, further development to facilitate the 
accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo the following VA examinations:

(a.) A VA examination by a board 
certified orthopedist, if available, to 
ascertain whether the veteran has any 
current disability/pathology involving 
either knee or shoulder.  If no such 
disability/pathology is present, the 
examiner should explicitly state the 
same.  With respect to any 
disability/pathology assessed, the 
examiner should, to the extent possible, 
comment as to the likely etiology 
thereof.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

(b.)  Pertinent VA examination to 
ascertain whether the veteran currently 
suffers from fatigue.  If the veteran 
does not presently have fatigue, the 
examiner should explicitly state the 
same.  If the veteran does in fact 
presently have fatigue, the examiner 
should, to the extent possible, comment 
as to the likely etiology thereof.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

2.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the final three 
issues listed on the title page.

4.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

